Title: To James Madison from William Kirkpatrick, 30 June 1801
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 30. June 1801.
					
					On the 9 Instant I had the honor of Writing to you by a Ragusean Vessel Said to be Chartered in Tunis to Carry dispatches.  You have now Duplicate of it enclosed, as also of my former Letter 28th. May to which I beg leave to refer you.
					I come now to wait on you with a return of the vessels that have entered this Port from the beginning of the year till this day with their Cargoes time of arrivals &c.  Thomas Lovell a native of Boston having sold his Polacre Davies to Capt. George Loring a Citizen of the United States I furnished him with papers to Navigate her to America, & to the Said Thomas Lovell, also, for a Ship which he afterwards purchased here, Called the Victorine and with which he has proceeded with Clearances for Boston.
					I am sorry to say it would appear by the inclosed letters from my Colleagues Mr. Cathcart, and Mr. Eaton that War has at last been declared, by the Bashaw of Tripoly, against the U. States.  I am in great expectations some Frigates will soon be out to these Seas, in order that our Trade, which has been for a Considerable time past of a very extensive nature, may meet with Protection.  Till then our vessels must remain in Port, as the Tripolitan Cruizers must be at this moment to a Certainty at Sea, and should any Americans be Captured the Bashaw’s terms will be more extravagant.
					You will find here inclosed an account of my disbursements for the Public service during the last Six months, amounting to $72.10 Cents for which & the last account furnished till the end of Decr. where of you have also Copy, herewith $125.60.  I have this day taken the liberty of drawing on you in $197.70 Cents, Say one Hundred & ninety Seven Dollars & Seventy Cents to the order of Head & Amory of Boston, and request of you to Cause it to be discharged on presentation.
					Notwithstanding that Peace has been Concluded between this Country & Portugal, French Troops continue entering Spain, it is generally believed with an Intention of attacking Gibraltar; some ships of War are also fitting out at Cadiz to be given up to the French, who have Sent officers to take possession of them, & the Crews of all the French Privateers are also taken up, and ordered to the Same Port to go on board of them, with other Seaman that have come from France; The English have again a few ships of war before Cadiz.
					The advises from Egypt are of such a contradictory nature that it is impossible to get at the true position of the French & English Armies in that Quarter.  Consequently I can give you no positive information on that Head.  I am with sentiments of High Esteem & Respect, Sir, Your most obt. & very H Servt.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
